DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 4/11/2022. Claims 1-10 are pending in the application. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAMPLIN US 3,405,840.
With regards to claim 10, CHAMPLIN discloses A package comprising: a group of articles (B) and a carton (C) disposed along a part of the exterior of the group of articles, the carton comprising an upper end closure structure 24ab partially closing an end of the carton, the upper end closure structure having a lower edge (and of 24b) that defines at least in part a window through which at least one of the articles of the group is exposed to view, wherein the upper end closure structure comprises a top end closure flap having a handle opening (at 30) and a pair of side end closure flaps 20/22, the side end closure flaps each comprising an outer surface, and an inner surface opposing the outer surface, the outer surface of each of the side end closure flaps comprising a glue area, wherein each glue area is adhesively secured to an inside surface of the top end closure flap (Col 3:42-43), wherein each of the glue areas is disposed below the handle opening and wherein at least a portion of the inner surface of each side end closure flap disposed below the handle opening is in substantial face-contacting arrangement with the at least one of the articles of the group.

Allowable Subject Matter
Claims 1-9 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/11/2022, with respect to the rejection(s) of claim(s) 1-10 under the Double Patenting Rejection with 10,850,902 and the 102 rejection with Blin and Sutherland have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHAMPLIN US 3,405,840 with regards to claim 10. In addition, with regards to the Restriction arguments made in the remarks about the Restriction Requirement, the Examiner contends the Restriction was proper and made final, as outlined in the previous actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736